Citation Nr: 0510943	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for status post 
bilateral foot surgery, to include bilateral degenerative 
joint disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1986 
to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  Specifically, in that decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 20 percent for the service-connected status post 
bilateral foot surgery, to include bilateral degenerative 
joint disease.

A hearing was held in August 2004, before the undersigned in 
Detroit, Michigan, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected status post right foot surgery, to 
include degenerative joint disease, is manifested by 
complaints of pain, swelling, and an inability to stand or to 
walk for prolonged periods of time.  While objective 
evaluation findings have shown limitation of motion, slight 
cavus, and a small callus on the medial side of the 
metatarsal head, such findings have also reflected normal 
heel-toe gait, good posture, the ability to tiptoe, no 
swelling or deformity, skin which appears to be healthy, no 
bunions, nontender joints, normal muscle strength, normal 
neurovascular system, the need for only occasional outpatient 
treatment, and the need to soak feet only (without the need 
for medication).  

3.  The service-connected status post left foot surgery, to 
include degenerative joint disease, is manifested by 
complaints of pain, swelling, and an inability to stand or to 
walk for prolonged periods of time.  While objective 
evaluation findings have shown limitation of motion, slight 
cavus, and a small callus on the medial side of the 
metatarsal head, such findings have also reflected normal 
heel-toe gait, good posture, the ability to tiptoe, no 
swelling or deformity, skin which appears to be healthy, no 
bunions, nontender joints, normal muscle strength, normal 
neurovascular system, the need for only occasional outpatient 
treatment, and the need to soak feet only (without the need 
for medication).  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
higher, for the service-connected status post right foot 
surgery, to include degenerative joint disease, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5003, 5010, 5271, 5284 (2004).  

2.  The criteria for disability ratings of 20 percent, but no 
higher, for the service-connected status post left foot 
surgery, to include degenerative joint disease, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5003, 5010, 5271, 5284 (2004).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Initially, the Board notes that the September 2002 rating 
decision, as well as the statement of the case (SOC) issued 
in October 2002, notified the veteran of the relevant 
criteria and evidence necessary to substantiate her increased 
rating claim.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of this issue.  

Additionally, by letters dated in June 2001 and June 2002, 
the RO notified the veteran that it would make reasonable 
efforts to help her obtain such necessary evidence but that 
she must provide enough information so that VA could request 
the relevant records.  In addition, VA informed the veteran 
of attempts already made to obtain relevant evidence with 
regard to this issue.  Further, the veteran was advised of 
her opportunity to submit "any additional information or 
evidence."  Thus, she may be considered advised to submit 
all pertinent evidence in her possession.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  In this regard, the Board notes that, at the 
personal hearing conducted before the undersigned Acting 
Veterans Law Judge in August 2004, the veteran testified that 
all of her relevant treatment has occurred at the VA Medical 
Center (VAMC) in Detroit, Michigan, that her last treatment 
session (which took place earlier in August 2004) involved a 
routine check-up for conditions other than her service-
connected bilateral foot disability, and that she was not 
aware of any other records of pertinent treatment.  2004 
hearing transcript (2004 T.) at 6, 10-11, 13.  In addition, 
records of VA treatment that the veteran has received for her 
feet during the current appeal have been obtained and 
associated with her claims folder.  Consequently, the Board 
concludes that all relevant treatment records have been 
procured and associated with the veteran's file.  

Furthermore, the veteran has been accorded a pertinent VA 
examination during the current appeal.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
increased rating claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by an April 
1996 rating action, the RO in Honolulu, Hawaii, granted 
service connection for status post bilateral foot surgery, to 
include degenerative joint disease of both feet, and awarded 
a 20 percent evaluation effective from November 1995 for this 
disability.  This service-connected disability has remained 
evaluated as 20 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Further review of the claims folder in the present case 
indicates that the RO has evaluated the veteran's service-
connected bilateral foot disability based upon impairment 
resulting from degenerative arthritis.  According to the 
applicable diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent disability rating will be assigned based 
upon X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
disability evaluation will be granted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  These 
10 percent and 20 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5003 (2004).  

Evidence of moderately severe impairment resulting from a 
foot injury warrants the assignment of a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004).  Evidence of severe impairment resulting from a foot 
injury warrants a 30 percent evaluation.  Id.  A higher 
rating is not allowable under this Diagnostic Code.  Id.  

Diagnostic Code 5271 evaluates impairment resulting from 
limitation of motion of the ankle joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  According to this Diagnostic 
Code, evidence of marked limitation of motion of the ankle 
joint warrants the assignment of a 20 percent disability 
rating.  Id.  A higher evaluation is not warranted.  Id.  

Although regulations recognize that a part that becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's service-
connected bilateral foot disability includes consideration of 
any resulting foot pathology.  Any such foot symptomatology 
may include limitation of motion of the applicable joint.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5284.  

Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

Additionally, the concept of pyramiding requires the 
avoidance of the rating of the same service-connected 
disability, or the same manifestations of a service-connected 
disorder, under different diagnostic codes.  38 C.F.R. § 4.14 
(2004).  It is possible, though, for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of separate 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

As the Board has noted in the current decision, the RO has 
characterized the veteran's service-connected foot disorders 
as one entity and has determined that a 20 percent evaluation 
for such a single disorder is warranted.  Importantly, 
however, review of the claims folder indicates that service 
connection has been found to be warranted for disability 
involving each foot.  

Furthermore, the veteran has been found to have pathology 
associated with her feet, which are separate and distinct 
from each other.  As such, the Board finds that an award of 
separate ratings is possible.  In this regard, the Board 
notes that during the present appeal, the veteran has 
consistently described a worsening of her foot pathology.  In 
particular, she has complained of pain and swelling of her 
feet as well as an inability to stand or to walk for 
prolonged periods of time.  See, e.g., 2004 T. at 4-11, 15-
16.  See also, October 2002 hearing transcript (2002 T.) 
at 2-7.  

The evidence of record supports a finding of moderately-
severe impairment of each foot.  Therefore, the Board finds 
that a separate 20 percent evaluation is warranted for each 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  

Disability evaluations greater than the separate 20 percent 
ratings assigned by this decision are not warranted.  The 
competent evidence of record does not support a finding that 
either foot is severely impaired.  In this regard, the Board 
acknowledges that pertinent examinations have demonstrated 
bilateral limitation of motion, slight cavus, and a small 
callus on the medial side of the metatarsal head.  

Recent examinations have also reflected normal heel-toe gait, 
good posture, the ability to tiptoe, no swelling or 
deformity, skin which appears to be healthy, no bunions, 
nontender joints, normal muscle strength, normal 
neurovascular system, the need for only occasional outpatient 
treatment, and the need to soak feet only (without the need 
for medication).  These essentially negative findings on 
examination do not support the conclusion that either foot 
disability is manifested by severe impairment.  Consequently, 
separate disability ratings greater than the respective 
20 percent evaluations awarded by this decision are not 
warranted because the evidence does not more nearly 
approximate severe impairment.  See, 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284 (2004).  

Moreover, the Board acknowledges the veteran's complaints of 
foot pain and swelling and her assertion that she cannot 
stand or walk for prolonged periods of time.  In addition, 
recent examination of the veteran's feet shows findings of 
limitation of motion, slight cavus, and small calluses on the 
medial side of the metatarsal heads bilaterally.  

As the remainder of the recent examinations of the veteran's 
feet have been essentially negative (with, for example, 
normal heel-toe gait, good posture, the ability to tiptoe, no 
swelling or deformity, nontender joints, normal muscle 
strength, and normal neurovascular system), the Board finds 
that the separate ratings of 20 percent assigned by this 
decision for the veteran's service-connected right and left 
foot disabilities adequately portray the functional 
impairment, pain, and weakness that she experiences as a 
consequence of use of each of these extremities.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5271, 5284.  

Diagnostic Code 5271 is not applicable because it does not 
allow for a rating in excess of 20 percent. 

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected foot 
disorders have resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  She testified before the undersigned in 
August 2004 that she is employed in a position that allows 
her to sit during most of her work schedule.  Her feet do not 
interfere with her responsibilities.

Regulation 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

The veteran has not shown in this case that the service-
connected foot disorders have resulted in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case for 
either of the veteran's service-connected foot disorders.  


ORDER

A 20 percent disability rating for the service-connected 
status post right foot surgery, to include degenerative joint 
disease of this extremity, is allowed, subject to the 
regulations governing the award of monetary benefits.  

A 20 percent disability rating for the service-connected 
status post left foot surgery, to include degenerative joint 
disease of this extremity, is allowed, subject to the 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


